FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                        February 24, 2020
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 DEANNA MARTINEZ,

       Petitioner - Appellant,

 v.                                                         No. 19-1227
                                                  (D.C. No. 1:19-MC-00004-MSK)
 SOCIAL SECURITY                                             (D. Colo.)
 ADMINISTRATION OFFICE OF THE
 INSPECTOR GENERAL,

       Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before LUCERO, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      As part of an investigation into Deanna Martinez’s eligibility for Supplemental

Security Income benefits, the Social Security Administration’s Office of the

Inspector General (SSA-OIG) served a subpoena on Ms. Martinez’s credit union.

Ms. Martinez filed a motion to quash the subpoena, which the district court denied on

February 12, 2019. Ms. Martinez did not appeal, but nearly three months later, she



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
filed a motion for the appointment of counsel. The district court denied the motion,

stating that because it had closed the case, “[t]here is no longer a case in this Court

for which appointment of counsel would be appropriate.” R. at 49. Ms. Martinez

appeals from the denial of her motion to appoint counsel.

       SSA-OIG argues that this court lacks jurisdiction over this appeal because it is

moot. “Under Article III of the Constitution, federal courts may adjudicate only

actual, ongoing cases or controversies.” Lewis v. Cont’l Bank Corp., 494 U.S. 472,

477 (1990). “This case-or-controversy requirement subsists through all stages of

federal judicial proceedings, trial and appellate.” Id. “When it becomes impossible

for a court to grant effective relief, a live controversy ceases to exist, and the case

becomes moot.” Ind v. Colo. Dep’t of Corr., 801 F.3d 1209, 1213 (10th Cir. 2015)

(internal quotation marks omitted).

       The district court resolved Ms. Martinez’s motion to quash the subpoena and

closed the case in February 2019. Ms. Martinez did not appeal from that decision.

Accordingly, as the district court recognized, by the time Ms. Martinez filed her

motion for counsel, there was no longer any pending judicial case in which to appoint

her counsel. Instead, any continuing controversy between Ms. Martinez and

SSA-OIG was (and is) only in the context of the administrative investigation. To the

extent that Ms. Martinez requests court-appointed counsel to assist her in that

administrative proceeding, she does not cite any source of authority for either this

court or the district court to take such action, and we are aware of none.



                                                2
       Because there is no judicial proceeding in which to appoint counsel, and we

cannot appoint counsel for Ms. Martinez in the administrative proceeding, we cannot

grant her any effective relief. The appeal therefore is moot and is dismissed for lack

of Article III jurisdiction.


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                              3